EMPLOYMENT AGREEMENT


AGREEMENT effective January 1, 2011 between Glacier Bancorp, Inc., hereinafter
called “Company” and Ron J. Copher, hereinafter called “Executive.”


RECITALS


A.
Executive has served as Senior Vice President and Chief Financial Officer of the
Company.

 
B.
The Company desires Executive to continue his employment at the Company under
the terms and conditions of this Agreement.

 
C.
Executive desires to continue his employment at the Company under the terms and
conditions of this Agreement.



AGREEMENT


1.
Employment. The Company agrees to employ Executive and Executive accepts
employment by the Company on the terms and conditions set forth in this
Agreement. Executive’s title will be Senior Vice President and Chief Financial
Officer of the Company.

 
2.
Term. The term of this Agreement (“Term”) is one year, beginning January 1,
2011.

 
3.
Duties. The Company will employ Executive as its Senior Vice President and Chief
Financial Officer. Executive will faithfully and diligently perform his assigned
duties, which include the following:

 
 
(a)
Chief Financial Officer.  The Executive shall have such duties and
responsibilities as assigned by the Company's President and Chief Executive
Officer, which shall be customary for Chief Financial Officers of comparable
publicly reporting companies.

 
 
(b)
Report to Board. Executive will report directly to the Company’s President and
Chief Executive Officer. The Company’s board of directors may, from time to
time, modify Executive’s title or add, delete, or modify Executive’s performance
responsibilities to accommodate management succession, as well as any other
management objectives of the Company. Executive will assume any additional
positions, duties and responsibilities as may reasonably be requested of him
with or without additional compensation, as appropriate and consistent with
Sections 3(a) and 3(b) of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
4.
Extent of Services. Executive will devote all of his working time, attention and
skill to the duties and responsibilities set forth in Section 3. To the extent
that such activities do not interfere with his duties under Section 3, Executive
may participate in other businesses as a passive investor, but (a) Executive may
not actively participate in the operation or management of those businesses, and
(b) Executive may not, without the Company’s prior written consent, make or
maintain any investment in a business with which the Company or its subsidiaries
has an existing competitive or commercial relationship.

 
5.
Salary. Executive will receive an annual salary of $205,602.00, to be paid in
accordance with the Company’s regular payroll schedule. Subsequent salary
increases are subject to the Company’s annual review of Executive’s compensation
and performance.

 
6.
Incentive Compensation. During the Term, the Company’s board of directors will
determine the amount of bonus to be paid by the Company to Executive for that
year, if any. In making this determination, the Company’s board of directors
will consider factors such as Executive’s performance of his duties and the
safety, soundness and profitability of the Company. Executive’s bonus will
reflect Executive’s contribution to the performance of the Company during the
year. This bonus will be paid to Executive no later than January 31 of the year
following the year in which the bonus is earned by Executive.

 
7.
Income Deferral. Executive will be eligible to participate in any program
available to the Company’s senior management for income deferral, for the
purpose of deferring receipt of any or all of the compensation he may become
entitled to under this Agreement.

 
8.
Vacation and Benefits.

 
 
(a)
Vacation and Holidays. Executive will receive four weeks of paid vacation each
year in addition to all holidays observed by the Company and its subsidiaries.
Executive may carry over, in the aggregate, up to four weeks of unused vacation
to a subsequent year. Any unused vacation time in excess of four weeks will not
accumulate or carry over from one calendar year to the next. Each calendar year,
Executive shall take not less than one (1) week vacation.

 
 
(b)
Benefits. Executive will be entitled to participate in any group life insurance,
disability, health and accident insurance plans, profit sharing and pension
plans and in other employee fringe benefit programs the Company may have in
effect from time to time for its similarly situated employees, in accordance
with and subject to any policies adopted by the Company’s board of directors
with respect to the plans or programs, including without limitation, any
incentive or employee stock option plan, deferred compensation plan, 401(k)
plan, and Supplemental Executive Retirement Plan (SERP). The Company through
this Agreement does not obligate itself to make any particular benefits
available to its employees.


 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Business Expenses. The Company will reimburse Executive for ordinary and
necessary expenses which are consistent with past practice at the Company
(including, without limitation, travel, entertainment, and similar expenses) and
which are incurred in performing and promoting the Company’s business. Executive
will present from time to time itemized accounts of these expenses, subject to
any limits of the Company policy or the rules and regulations of the Internal
Revenue Service.  Reimbursement will be made as soon as practicable but no later
than the last day of the calendar year following the calendar year in which the
expenses were incurred.  The amount of expenses eligible for reimbursement in
one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year.

 
9.
Termination of Employment.

 
 
(a)
Termination by the Company for Cause. If the Company terminates Executive’s
employment for Cause (defined below) before this Agreement terminates, the
Company will pay Executive, within 10 business days following his termination of
employment, the salary earned and expenses reimbursable under this Agreement
incurred through the date of his termination. Executive will have no right to
receive compensation or other benefits for any period after termination under
this Section 9(a).

 
 
(b)
Other Termination by the Company. If the Company terminates Executive’s
employment without Cause before this Agreement terminates, or Executive
terminates his employment for Good Reason (defined below) before this Agreement
terminates, the Company will pay Executive a payment having a present value
equal to the compensation and other benefits he would have been entitled to for
the remainder of the term if his employment had not terminated.  All payments
made pursuant to this Section 9(b) shall be completed no later than March 15 of
the calendar year following the calendar year in which Executive’s employment
terminates.

 
 
(c)
Death or Disability. This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform his duties and obligations under this Agreement
for a period of 90 consecutive days as a result of a physical or mental
disability arising at any time during the term of this Agreement, unless with
reasonable accommodation Executive could continue to perform his duties under
this Agreement and making these accommodations would not pose an undue hardship
on the Company. If termination occurs under this Section 9(c), the Company shall
pay Executive or his estate, within 10 business days following his termination
of employment, all compensation and benefits earned and expenses reimbursable
through the date Executive’s employment terminated.


 
3

--------------------------------------------------------------------------------

 
 
(d)
Termination Related to a Change in Control.  The following provisions shall
survive the expiration of the Term of this Agreement and the termination of
Executive’s employment.

 
 
(1)
Termination by Company. If the Company, or its successor in interest by merger,
or its transferee in the event of a purchase in an assumption transaction
terminates Executive’s employment without Cause, as defined in Section 9(g); (A)
within 2 years following a Change in Control (as defined below); or (B) before a
Change in Control but on or after the date that any party either announces or is
required by law to announce any prospective Change in Control transaction and a
Change in Control occurs within six months after the termination, the Bank will
provide Executive with the payment and benefits described in Section 9(d)(3)
below.

 
 
(2)
Termination by Executive. If Executive terminates Executive’s employment with
Good Reason, within two years following a Change in Control, the Company will
provide Executive with the payment and benefits described in Section 9(d)(3).

 
 
(3)
Payments. If Section 9(d)(1)(A) or Section 9(d)(2) is triggered in accordance
with its terms, the Company will: (i) subject to Sections 9(e) and 9(j) below,
beginning within 30 days after Executive’s separation from service as defined by
Treasury Regulation § 1.409A-1(h) (“Separation from Service”), pay Executive in
24 substantially equal monthly installments in an overall amount equal to two
times the Executive’s annual salary (determined as of the day before the date
Executive’s employment was terminated) and (ii) maintain and provide for 2 years
following Executive’s termination, at no cost to Executive, the benefits
described in Section 8(b) to which Executive is entitled (determined as of the
day before the date of such termination); but if Executive’s participation in
any such benefit is thereafter barred or not feasible, or discontinued or
materially reduced, the Company will arrange to provide Executive with benefits
substantially similar to those benefits or reimburse Executive’s out-of-pocket
expenses of substantially similar type and value.  Subject to Sections 9(e) and
9(j) below, if Section 9(d)(1)(B) is triggered in accordance with its terms,
beginning within 30 days after a Change in Control, the Company will pay
Executive in 24 substantially equal monthly installments in an overall amount
equal to two times the Executive’s annual salary (determined on the day before
the date Executive’s employment was terminated).

 
 
(e)
Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:


 
4

--------------------------------------------------------------------------------

 
 
 
(1)
the total of the payments and benefits described in Section 9(d)(3) will be less
than the amount that would cause them to be a “parachute payment” within the
meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;

 
 
(2)
the payment and benefits described in Section 9(d)(3) will be reduced by any
compensation (in the form of cash or other benefits) received by Executive from
the Company or its successor after the Change in Control and/or after
Executive’s termination of employment; and

 
 
(3)
Executive’s right to receive the payments and benefits described in Section
9(d)(3) terminates (i) immediately if before the Change in Control transaction
closes, Executive terminates his employment without Good Reason, or the Company
terminates Executive’s employment for Cause, or (ii) two years after a Change of
Control occurs.

 
 
(f)
Return of Bank Property. If and when Executive ceases, for any reason, to be
employed by the Company, Executive must return to the Company all keys, pass
cards, identification cards and any other property of the Company. At the same
time, Executive also must return to the Company all originals and copies
(whether in memoranda, designs, devices, diskettes, tapes, manuals, and
specifications) which constitute proprietary or confidential information or
material of the Company or its subsidiaries. The obligations in this paragraph
include the return of documents and other materials which may be in his desk at
work, in his car, in place of residence, or in any other location under his
control.

 
 
(g)
Cause. “Cause” means any one or more of the following:

 
 
(1)
Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 
 
(2)
Conviction of a crime in connection with his duties;

 
 
(3)
Conduct demonstrably and significantly harmful to the Company, as reasonably
determined on the advice of legal counsel of the Company’s board of directors;

 
 
(4)
Death or permanent disability, for purposes of this section permanent disability
means a physical or mental impairment which renders Executive incapable of
substantially performing the duties required under this Agreement, and which is
expected to continue rendering Executive so incapable for the reasonably
foreseeable future; or


 
5

--------------------------------------------------------------------------------

 
 
 
(5)
Any other legitimate business reason as determined by the Company’s board of
directors.

 
 
(h)
Good Reason. Executive terminates employment for “Good Reason” if all four of
the following criteria are satisfied:

 
 
(1)
Any one or more of the following conditions (each a “Condition”) arises without
Executive’s consent:

 
(A)           The material reduction of Executive’s salary, unless the reduction
is generally applicable to substantially all Company employees (or employees of
a successor or controlling entity of the Company) formerly benefitted;
 
(B)           The material diminution in Executive’s authority or duties as they
exist on the date of this Agreement;
 
(C)           The material breach of this Agreement by the Company, or
 
(D)           A material relocation or transfer of Executive’s principal place
of employment to a location outside Flathead County, Montana.
 
 
(2)
Executive gives notice to the Company of the Condition within 90 days of the
initial existence of the Condition.

 
 
(3)
The Company fails to reasonably remedy the Condition within 30 days following
receipt of the notice described in paragraph (2) above.

 
 
(4)
Executive terminates employment within 180 days following the initial existence
of the Condition.

 
 
(i)
Change in Control. “Change in Control” means a change in the ownership or
effective control, or in the ownership of a substantial portion of the assets,
of the Company, within the meaning of Treas Reg. § 1.409A-3(i)(5).

 
 
(j)
Section 409A Compliance.  Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of the
termination of Executive’s employment constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, payment of such amounts
shall not commence until Executive incurs a Separation from Service (as defined
in Section 9(d)(3)).  If, at the time of Executive’s Separation from Service
under this Agreement, Executive is a “specified employee” (under Internal
Revenue Code Section 409A), any amount that constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Executive on account of Executive’s Separation from Service (including any
amounts payable pursuant to the preceding sentence) will not be paid until after
the end of the sixth calendar month beginning after Executive’s Separation from
Service (the “409A Suspension Period”). Within 14 calendar days after the end of
the 409A Suspension Period, Executive shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Company during that period. Thereafter, Executive shall receive any
remaining payments as if there had not been an earlier delay.


 
6

--------------------------------------------------------------------------------

 
 
10.
Confidentiality. Executive will not, after the date this Agreement was signed,
including during and after its Term, use for his own purposes or disclose to any
other person or entity any confidential business information concerning the
Company or its business operations or that of its subsidiaries, unless (1) the
Company consents to the use or disclosure of confidential information; (2) the
use or disclosure is consistent with Executive’s duties under this Agreement, or
(3) disclosure is required by law or court order. For purposes of this
Agreement, confidential business information includes, without limitation, trade
secrets (as defined under the Montana Uniform Trade Secrets Act, Montana Code
§30-14-402), various confidential information on investment management
practices, marketing plans, pricing structure and technology of either the
Company or its subsidiaries. Executive will also treat the terms of this
Agreement as confidential business information.

 
11.
Noncompetition. During the Term of this Agreement and for a period of two years
after Executive’s employment with the Company has terminated, Executive will
not, directly or indirectly, as a shareholder, director, officer, employee,
proprietor, partner, member, agent, consultant, lessor, creditor or otherwise:

 
 
(a)
provide management, supervisory or other similar services to any person or
entity engaged in any business in counties in which the Company or its
subsidiaries may have a presence which is competitive with the business of the
Company or a subsidiary as conducted during the term of this Agreement or as
conducted as of the date of termination of employment, including any preliminary
steps associated with the formation of a new bank.

 
 
(b)
persuade or entice, or attempt to persuade or entice any employee of the Company
or a subsidiary to terminate his/her employment with the Company or a
subsidiary.

 
 
(c)
persuade or entice or attempt to persuade or entice any person or entity to
terminate, cancel, rescind or revoke its business or contractual relationships
with the Company or its subsidiaries.


 
7

--------------------------------------------------------------------------------

 
 
12.
Enforcement.

 
 
(a)
The Company and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and the Company, the
agreements referred to in Sections 10 and 11 (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of the Company and its subsidiaries confidential information,
goodwill and other protectable interests. If a court of competent jurisdiction
should decline to enforce any of those covenants and agreements, Executive and
the Company request the court to reform these provisions to restrict Executive’s
use of confidential information and Executive’s ability to compete with the
Company to the maximum extent, in time, scope of activities and geography, the
court finds enforceable.

 
 
(b)
Executive acknowledges the Company will suffer immediate and irreparable harm
that will not be compensable by damages alone if Executive repudiates or
breaches any of the provisions of Sections 10 or 11 or threatens or attempts to
do so. For this reason, under these circumstances, the Company, in addition to
and without limitation of any other rights, remedies or damages available to it
at law or in equity, will be entitled to obtain temporary, preliminary and
permanent injunctions in order to prevent or restrain the breach, and the
Company will not be required to post a bond as a condition for the granting of
this relief.

 
13.
Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 10 and 11 and that the
Company is entitled to require him to comply with these Sections. These Sections
will survive termination of this Agreement. Executive represents that if his
employment is terminated, whether voluntarily or involuntarily, Executive has
experience and capabilities sufficient to enable Executive to obtain employment
in areas which do not violate this Agreement and that the Company’s enforcement
of a remedy by way of injunction will not prevent Executive from earning a
livelihood.

 
14.
Jury Waiver.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND UNDERSTAND THAT
ARTICLE II, SECTION 26 OF THE MONTANA CONSTITUTION PROVIDES THE RIGHT TO A TRIAL
BY JURY.  THE PARTIES FURTHER ACKNOWLEDGE AND UNDERSTAND THAT BY WAIVING THEIR
RIGHT TO A TRIAL BY JURY ANY LITIGATION SUBJECT TO THIS JURY WAIVER WILL BE
DECIDED SOLELY BY THE JUDGE ASSIGNED TO THE CASE.  BEING FULLY AWARE OF THEIR
CONSTITUTIONAL RIGHT TO A TRIAL BY JURY, THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).


 
8

--------------------------------------------------------------------------------

 
 
15.
Miscellaneous Provisions.

 
 
(a)
Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.

 
 
(b)
Binding Effect. This Agreement will bind and inure to the benefit of the
Company’s, its subsidiaries’ and Executive’s heirs, legal representatives,
successors and assigns.

 
 
(c)
Litigation Expenses.  In the event of any dispute or legal or equitable action
arising from this Agreement, the prevailing party shall be entitled to all of
its out-of-pocket expenses and costs including, without limitation, reasonable
attorneys’ fees and costs.

 
 
(d)
Waiver. The failure of any party to insist upon strict performance of any of the
terms and provisions of this Agreement shall not be construed as a waiver or
relinquishment of any such terms or conditions or of any other term or condition
and the same shall be and remain in full force and effect.  Any waiver by a
party of its rights under this Agreement must be written and signed by the party
waiving its rights. A party’s waiver of the other party’s breach of any
provision of this Agreement will not operate as a waiver of any other breach by
the breaching party.

 
 
(e)
Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of his rights or
duties under this Agreement.

 
 
(f)
Amendment. This Agreement may be modified only through a written instrument
signed by both parties.

 
 
(g)
Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.

 
 
(h)
Governing Law and Venue. This Agreement will be governed by and construed in
accordance with Montana law, except to the extent that certain regulatory
matters may be governed by federal law. The parties must bring any legal
proceeding arising out of this Agreement in Flathead County, Montana.


 
9

--------------------------------------------------------------------------------

 
 
 
(i)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together will
constitute one and the same instrument.



Signed this 29th day of December, 2010.


GLACIER BANCORP, INC.
   
By:
/s/ Michael J. Blodnick  
Michael J. Blodnick
 
President/CEO



Attest:
 
By:
/s/ LeeAnn Wardinsky  
LeeAnn Wardinsky
 
Secretary



EXECUTIVE
 
By:
/s/ Ron J. Copher   
Ron J. Copher


 
10

--------------------------------------------------------------------------------

 